Exhibit 10.4

 

AGREEMENT AND PLAN OF REORGANIZATION

 

THIS AGREEMENT AND PLAN OF REORGANIZATION (the “Agreement”) made and entered
into as of September 20, 2007, by and among, GD Conference Center, Inc., a
Delaware corporation (hereinafter referred to as the “Company”), Deborah
Destler, Peter Destler and Jonathan Destler (the “Control Stockholders” and each
a “Control Stockholder”) and James Fitzsimons, an individual (the “Buyer” or
“JF”).

 

RECITALS

 

WHEREAS, the Control Stockholders own a total of 890,000 restricted shares of
the Company’s common stock (“Control Stock”) which shares were not included in
the Company’s Registration Statement on Form SB-2 number 333-141993 ordered
effective May 10, 2007 (the “Registration Statement”); and

 

WHEREAS, JF desires to acquire all of the Control Stock and the Control
Stockholders desire to sell the Control Stock for $454,000 and JF’s contribution
of certain oil and gas exploration rights set forth on Schedule A hereto (the
“Rights”) to the Company (the “Purchase Price”) and the Control Stockholders
desire to sell all of their Control Shares to JF for $454,000 conditioned upon
JF contributing the Rights to the Company.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein and in reliance upon the representations and warranties
hereinafter set forth, the parties agree as follows:

 

 

1.

PURCHASE OF THE SHARES AND CONSIDERATION

 

1.1         Shares Being Purchased. Subject to the terms and conditions of this
Agreement, at the closing provided for in Section 2 hereof (the “Closing”), each
of the Control Stockholders shall sell, assign, transfer and deliver to JF the
number of shares of common stock of the Company set forth opposite each such
Control Stockholder’s name on the signature page hereto.

1.2          Consideration. Subject to the terms and conditions of this
Agreement and in consideration of the sale, assignment, transfer and delivery of
the Control Shares to JF, at the Closing the JF shall transfer the Rights to the
Company and pay the Control Shareholders an aggregate of $454,000, said $454,000
(the “Cash Portion”) has been deposited by JF in an account maintained by the
attorney for the Control Stockholders to be applied solely in accordance with
this Agreement and upon closing shall be delivered in accordance with the
written instructions of the Control Stockholders. If this Agreement shall be
terminated, the Cash Portion shall be returned to JF.

 

--------------------------------------------------------------------------------

 

 

 

2.

THE CLOSING

 

2.1          Time and Place. The closing of the transactions contemplated by
this Agreement shall be held at the offices of Frank J Hariton, Esq., 1065 Dobbs
Ferry Road, White Plains, NY 10607, at 4:00 p.m. on September 20, 2007, or on
such other date and at such other time and place as the parties may agree upon
in writing (the “Closing”).

 

2.2          Deliveries by the Control Stockholders. At the Closing, each
Control Stockholder shall deliver to JF the stock certificates representing the
number of Control Shares set forth opposite the name of such Control Stockholder
on the signature page hereto (which also sets forth the certificate number),
duly endorsed or accompanied by stock powers duly executed in blank or otherwise
in form acceptable for transfer on the books of the Company.

 

2.3          Deliveries by JF. At the Closing, JF shall deliver the cash portion
of the Purchase Price to the Control Shareholders and Rights to the Company in
form acceptable to counsel to the Company.

 

 

3.

INDIVIDUAL REPRESENTATIONS AND WARRANTIES OF THE CONTROL STOCKHOLDERS

 

Each of the Control Stockholders, jointly and severally, represents and warrants
to JF as follows:

 

3.1         Title. Such Control Stockholder owns the number of Control Shares
set forth opposite such Control Stockholder's name on the signature page hereto,
and shall transfer to JF at the Closing good and valid title to said number of
Control Shares, free and clear of all restrictions on transfer (other than any
restrictions under federal and state securities laws), liens, claims, options,
charges, pledges, security interests, and encumbrances of every kind, character
or description. Such Control Stockholder is not a party to any voting trust,
proxy, or other agreement or understanding with respect to the voting of any
capital stock of the Company.

 

3.2         Valid and Binding Agreement. Such Control Stockholder has the full
and unrestricted right, power and authority and capacity to execute and deliver
this Agreement and consummate the transactions contemplated herein. This
Agreement has been duly executed and delivered by such Control Stockholder and
constitutes the valid and binding obligation of such Control Stockholder,
enforceable in accordance with its terms.

 

3.3          Noncontravention. The execution and delivery of this Agreement and
consummation of the transactions contemplated hereby do not violate or conflict
with or constitute a default under any contract, commitment, agreement,
understanding,

 

--------------------------------------------------------------------------------

arrangement or restriction of any kind to which such Control Stockholder is a
party or by which such Control Stockholder or such Control Stockholder’s
property is bound, or to the knowledge of such Control Stockholder any existing
applicable law, rule, regulation, judgment, or court order. Such Control
Stockholder is not and will not be required to give any notice to or obtain any
consent from any Person in connection with the execution and delivery of this
Agreement or the consummation of the transactions contemplated hereby.

 

3.4 Accurate Information. To the best of such Control Shareholders knowledge,
after due investigation, the information filed by the Company pursuant to the
Securities Act of 1933, as amended (the “1933 Act”) and the Securities and
Exchange Act of 1934, as amended (the “1934 Act”) is true accurate and complete
and does not omit any facts, necessary to make such documents not misleading.

 

 

4.

REPRESENTATIONS AND WARRANTIES OF JF.

 

JF represents and warrants to the Company and each of the Controlling
Shareholders as follows:

 

4.1          Authority. JF has all requisite power and authority to enter into
this Agreement and to consummate the transactions contemplated herein. This
Agreement constitutes the valid and binding obligation of JF, enforceable in
accordance with its terms.

 

4.2          Information Regarding The Buyer and The Rights. The Buyer has
delivered to the Company and the Control Stockholders a draft Form 8-K to be
filed by the Company on completion of the transactions contemplated by this
Agreement (the “8-K Draft”). The 8-K Draft accurately describes the Rights and
will not be materially changed prior to filing. Counsel to the Company has
confirmed the 8-K Draft complies as to form and content with the rules and
regulations of the Securities and Exchange Commission (“SEC”) in all material
respects.

 

4.3         Litigation. There is no claim, action suit or proceeding, at law or
in equity, pending or threatened against Buyer affecting any of the Rights,
(nor, to the knowledge of the Buyer, is there any basis therefor) that might
result, either in any case or in the aggregate, in any material adverse change
in the Rights, nor is there any judgment, decree, injunction, rule or order of
any court, governmental department, commission, agency, instrumentality or
arbitrator outstanding against the Buyer or relating to the Rights having, or
which insofar as can be reasonably foreseen, in the future may have, any such
effect. There is no claim, action, suit or proceeding by the Buyer currently
pending or which Buyer intends to initiate that might potentially result in a
counterclaim affecting the Rights.

 

4.4         No Conflict. The execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby do not and will not
conflict with, or result in a breach of any term or provision of, or constitute
a default under or

 

--------------------------------------------------------------------------------

result in a violation of any agreement, contract, lease, license or instrument
to which JF is a party or by which it or any of his properties or assets are
bound, or any judgment, decree, order, or writ by which JF is bound or to which
it or any of his properties or assets are subject.

 

4.5          Consent. No consent, approval, order or authorization of, or
registration, declaration or filing with, any court, administrative agency or
commission or other governmental authority or instrumentality is required by or
with respect to JF or the Rights in connection with the execution and delivery
of this Agreement or the consummation by JF of the transactions contemplated
herein.

 

 

5.

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

The Company represents and warrants to JF as follows:

 

5.1          Authority. The Company has all requisite corporate power and
authority to enter into this Agreement and to consummate the transactions
contemplated herein. The execution and delivery of this Agreement, and the
consummation of the transactions contemplated herein, have been duly authorized
by all necessary corporate action on the part of the Company. This Agreement has
been duly executed and delivered by the Company and constitutes the valid and
binding obligation of the Company, enforceable in accordance with its terms.

 

 

5.2

Organization.

 

5.2(a)    The Company is a corporation duly organized, validly existing, and in
good standing under the laws of the State of Delaware; has the corporate power
and authority to carry on its business as presently conducted; and is qualified
to do business as a foreign corporation and is in good standing under the laws
of each state in which either the ownership or use of the properties owned or
used by it, or the nature of the activities conducted by it, requires such
qualification, except where the failure to be so qualified would not have a
material adverse effect on the business or financial condition of the Company.

 

5.2(b)      The copies of the Articles of Incorporation, and all amendments
thereto, of the Company, as certified by the Secretary of State of Delaware, and
the bylaws of the Company and all amendments thereto, as certified by the
Secretary of the Company, which will be delivered to JF for examination prior to
the Closing, are complete and correct copies of the Articles of Incorporation
and bylaws of the Company in effect on the date hereof. All minutes of meetings
and actions in writing without a meeting of the Board of Directors and
stockholders of the Company are contained in the minute book of the Company,
which will be delivered to JF for examination prior to the Closing, and no
minutes or actions in writing without a meeting will be included in such minute
book since delivery to JF that will not also be delivered to JF. The minute book
of the Company contains complete and accurate records of all meetings and other
corporate actions of its Board of Directors and stockholders.

 

--------------------------------------------------------------------------------

 

 

5.3

Capitalization.

 

5.3(a)    The authorized capital stock of the Company consists of 20,000,000
shares of Common Stock, $.0001 par value, of which 1,054,000 shares are issued
and outstanding and 1,000,000 shares of Preferred Stock, $0.0001 par value, of
which there are no shares issued and outstanding. All of the issued and
outstanding shares of Common Stock of the Company are duly authorized, validly
issued, fully paid and non-assessable, are not subject to preemptive rights
created by statute, the Company’s charter documents or bylaws or any agreement
to which the Company is a party or by which it is bound, and were offered and
sold in compliance with applicable state and Federal securities laws.

 

5.3(b)    There are no outstanding options, warrants, subscriptions, calls,
rights, demands, commitments, convertible securities or other agreements or
arrangements of any character or nature whatsoever to which the Company is a
party or by which it is bound obligating the Company to issue, deliver or sell,
or cause to be issued, sold or delivered, additional shares of capital stock of
the Company or obligating the Company to grant, extend or enter into any such
option, warrant, subscription, call, right, demand, commitment, convertible
security or other agreement.

 

5.4          Equity Investments. The Company does not own any capital stock or
have any interest in any corporation, partnership, or other form of business
entity.

 

5.5          Financial Statements. The Company has delivered to JF copies of its
audited balance sheet for the fiscal year ended December 31, 2006 (the “Balance
Sheet”) and the related audited statements of operations, changes in
stockholders’ equity and cash flows for the year ended December 31, 2006
together with appropriate notes to such financial statements, a copy of which is
included in the Registration Statement filed by the Company with the SEC, and
copies of its unaudited balance sheet as of June 30, 2007 and the related
unaudited statements of operations, changes in stockholders’ equity and cash
flows for the three and six month period ended June 30, 2007 (the “Company
Financial Statements”), a copy of which is included in the Company’s Quarterly
Report on Form 10-QSB for the three month period ended June 30, 2007 filed by
the Company with the SEC. The Company Financial Statements have been prepared in
accordance with generally accepted accounting principles consistently applied,
and present fairly the financial condition and results of operations of the
Company at the dates and for the periods covered by the Company Financial
Statements.

 

5.6          Absence of Liabilities. As of the date hereof and as of the date of
Closing, the Company does not have and will not have any debts, liabilities, or
obligations of any nature, except for legal expenses and costs, stock transfer
fees and accounting fees in connection with this Transaction. Legal fees shall
not exceed $10,000.

 

5.7          Tax Returns. Within the times and in the manner prescribed by law,
the Company has filed all federal, state, and local tax returns required by law
and

 

--------------------------------------------------------------------------------

has paid in full all taxes, including, without limitation, all net income, gross
receipts, sales, use, withholding, payroll, employment, social security,
unemployment, excise and property taxes, plus applicable penalties and interest
thereon (all such items are collectively referred to as “Taxes”) due to, or
claimed to be due by, any governmental authority. The Balance Sheet fully
accrues all current and deferred Taxes. The Company has not been delinquent in
the payment of any Taxes and has no tax deficiency or claim outstanding,
proposed or assessed against it, and there is no basis for any such deficiency
or claim. As of the date of Closing, the Company will not have any liability for
Taxes which has not been paid or noted in the Company Financial Statements.

 

5.8          Litigation. There is no claim, action, suit, proceeding or
investigation, at law or in equity, pending or threatened against the Company
affecting any of its properties or assets or, to the knowledge of the Company,
against any officer or director of the Company that might result, either in any
case or in the aggregate, in any material adverse change in the business,
operations, affairs or condition of the Company or any of its properties or
assets, or that might call into question the validity of this Agreement, or any
action taken or to be taken pursuant hereto, nor is there any judgment, decree,
injunction, rule or order of any court, governmental department, commission,
agency, instrumentality or arbitrator outstanding against the Company having, or
which, insofar as can be reasonably foreseen, in the future may have, any such
effect.

 

5.9          Compliance with Applicable Law. The Company has complied with all
applicable laws, regulations, orders and other requirements of all governmental
entities having jurisdiction over it and its assets, properties and operations,
except in any case where the failure to comply would not have a material adverse
effect on the business, assets or financial condition of the Company. The
Company has not received any notice of any material violation of any such law,
regulation, order or other legal requirement, and is not in material default
with respect to any order, writ, judgment, award, injunction or decree of any
governmental entity, applicable to the Company or any of its assets, properties
or operations.

 

5.10       Contracts and Agreements. The Company is not a party to or bound by
nor are any of its properties and assets subject to any contract, instrument,
lease, license, agreement, guaranty, commitment or undertaking.

 

5.11       Employees; Employee Plans. The Company is not a party to or bound by
any employment, consulting, or retainer agreement, or any profit-sharing,
deferred compensation, bonus, savings, stock option, stock purchase, or
incentive plan or agreement.

 

5.12       No Conflict. The execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby do not and will not
conflict with or result in a breach of any term or provision of, constitute a
default under or result in a violation of, the Articles of Incorporation or
bylaws of the Company, as amended, any agreement, contract, instrument, lease,
license, agreement or undertaking to which the Company is a party or by which it
or any of its assets are bound, or any judgment,

 

--------------------------------------------------------------------------------

decree, order or writ by which the Company is bound or to which it or any of its
assets or properties are subject.

 

5.13       Consent. The Company is not required to submit any notice, report,
statement, or other filing with and no consent, approval, order or authorization
by any Person is required to be obtained by the Company in connection with the
execution and delivery of this Agreement, other than (a) such consents,
approvals, orders, authorizations, registrations, declarations and filings as
may be required under applicable state securities law and (b) such other
consents, approvals, orders, authorizations, registrations, declarations and
filings which if not obtained or made would not have a material adverse effect
on the Company.

 

5.14       Stockholder List. A complete and accurate list of the stockholders of
record of the Company will be delivered to JF prior to the Closing.

 

5.15       Registration Rights. No Person has demand or other rights to cause
the Company to file any registration statement under the Securities Act of 1933
relating to any securities of the Company or any right to participate in any
such registration statement.

 

 

5.16

Compliance with Securities Laws.

 

5.16(a) All reports required to be filed by the Company with the Securities and
Exchange Commission (collectively, the “Reports”) have been properly filed and
comply in all material respects with the requirements of the 1934 Act and the
rules and regulations promulgated thereunder with respect to such Reports. None
of the filed Reports contain any untrue statement of a material fact, or fail to
state any material fact required to be stated therein or necessary to make the
statements made therein not misleading.

 

5.16(b) No formal or informal investigation or examination by the Securities and
Exchange Commission or by the securities administrator of any state is pending
or threatened against the Company.

 

5.16(c) The Company has not been convicted of any felony or misdemeanor in
connection with the purchase and sale of any security or involving the making of
any false filing with the Securities and Exchange Commission.

 

5.16(d) The Company is not subject to any order, judgment or decree of any court
of competent jurisdiction, temporarily or preliminarily restraining or
enjoining, or subject to any order, judgment or decree of any court of competent
jurisdiction, permanently restraining or enjoining, the Company from engaging in
or continuing any conduct or practice in connection with the purchase or sale of
any security or involving the making of any false filing with the Securities and
Exchange Commission.

 

--------------------------------------------------------------------------------

5.16(e) The Company does not have a class of securities registered under and is
not subject to Section 12(g) of the Securities Exchange Act of 1934.

 

5.17      Investment Company. The Company is not required to be registered as an
investment company under the Investment Company Act of 1940, as amended, and
neither the Company nor its officers or directors are required to be registered
as investment advisors under the Investment Advisor Act of 1940, as amended.

 

 

6.

COVENANTS RELATING TO CONDUCT OF BUSINESS OF THE

COMPANY

 

During the period from the date of this Agreement and continuing until the
Closing, the Company agrees (except as expressly contemplated by this Agreement
or to the extent that JF shall otherwise consent in writing) that:

 

6.1          Ordinary Course. The Company shall not conduct any business or
engage in any activities other than activities related to the closing of the
transactions contemplated by this Agreement.

 

6.2          Dividends; Changes in Stock. The Company shall not and shall not
propose to (i) declare or pay any dividends on or make other distributions in
respect of any of its capital stock, (ii) split, combine or reclassify any of
its capital stock or issue or authorize the issuance of any other securities in
respect of, in lieu of or in substitution for shares of capital stock of the
Company, or (iii) repurchase or otherwise acquire any shares of its capital
stock or rights to acquire any shares of its capital stock.

 

6.3          Issuance of Securities. The Company shall not issue, deliver or
sell or authorize or propose the issuance, delivery or sale of, any shares of
its capital stock of any class or securities convertible into, or rights,
warrants or options to acquire, any such shares or other convertible securities.

 

6.4          Governing Documents. The Company shall not amend its Articles of
Incorporation or Bylaws.

 

6.5          No Contracts or Undertakings. The Company shall not become a party
to or become bound by or agree to become a party to or become bound by any
contract, instrument, lease, license, agreement, commitment or undertaking.

 

6.6           No Obligations or Liabilities. The Company shall not incur or
agree to incur any amount of long or short-term debt for money borrowed, or
indemnify or agree to indemnify others, or incur or agree to incur any debts,
obligations or liabilities whatsoever.

 

 

7.

ADDITIONAL AGREEMENTS

 

 

7.1

Access to Information.

 

--------------------------------------------------------------------------------

 

(a)          JF shall afford to the Company and shall cause its independent
accountants to afford to the Company, and its accountants, counsel and other
representatives, reasonable access during normal business hours during the
period prior to the Closing to all information concerning the Rights, as the
Company may reasonably request, provided that JF shall not be required to
disclose any information which he is legally required to keep confidential. The
Company will not use such information for purposes other than this Agreement and
will otherwise hold such information in confidence (and the Company will cause
its consultants and advisors also to hold such information in confidence) until
such time as such information otherwise becomes publicly available, and in the
event of termination of this Agreement for any reason the Company shall promptly
return, or cause to be returned, to the disclosing party all documents obtained
from JF, and any copies made of such documents, extracts and copies thereof.

 

(b)          The Company shall afford to JF and shall cause its independent
accountants to afford to JF and his accountants, counsel and other
representatives, reasonable access during normal business hours during the
period prior to the Closing to all of the Company's properties, books,
contracts, commitments and records and to the audit work papers and other
records of the Company's independent accountants. During such period, the
Company shall use reasonable efforts to furnish promptly to JF such information
concerning the Company as JF may reasonably request, provided that the Company
shall not be required to disclose any information that it is legally required to
keep confidential. JF will not use such information for purposes other than this
Agreement and will otherwise hold such information in confidence (and JF will
cause his consultants and advisors also to hold such information in confidence)
until such time as such information otherwise becomes publicly available, and in
the event of termination of this Agreement for any reason JF shall promptly
return, or cause to be returned, to the disclosing party all documents obtained
from the Company, and any copies made of such documents, extracts and copies
thereof.

 

7.2          Communications. Between the date hereof and the Closing Date, the
Company will not, without the prior written approval of JF, furnish any
communication to the public if the subject matter thereof relates to the other
party or to the transactions contemplated by this Agreement, except as may be
necessary, in the opinion of their respective counsel, to comply with the
requirements of any law, governmental order or regulation.

 

7.3          No Shop. From the date of this Agreement until the earlier of (i)
the Closing Date, or (ii) the termination of this Agreement; neither Company nor
JF shall cause their respective shareholders, officers, directors, employees and
other agents to directly or indirectly, take any action to solicit, initiate or
encourage any offer or proposal or indication of interest in a merger,
consolidation or other business combination involving any equity interest in, or
a substantial portion of the assets of itself, other than in connection with the
transactions contemplated by this Agreement. Each of the parties hereto shall
immediately advise the other party of the terms of any offer, proposal or

 

--------------------------------------------------------------------------------

indication of interest that it receives or otherwise becomes aware of.

 

7.4          Public Announcements. The Company and JF shall consult with each
other before issuing any press release or making any public statement with
respect to this Agreement or the transactions contemplated hereby and will not
issue any such press release or make any such public statement prior to such
consultation and without the written consent of the other party.

 

7.5          Notices of Certain Events. In addition to any other notice required
to be given by the terms of this Agreement, each of the parties shall promptly
notify the other party hereto of:

 

(a)         any notice or other communication from any person or entity alleging
that the consent of such person or entity is or may be required in connection
with any of the transactions contemplated by this Agreement;

 

(b)        any notice or other communication from any governmental or regulatory
agency or authority in connection with the transactions contemplated by this
Agreement; and

 

(c)         any actions, suits, claims, investigations or proceedings commenced
or, to its knowledge threatened against, relating to or involving or otherwise
affecting such party that, if pending on the date of this Agreement, would have
been required to have been disclosed pursuant to Sections 3,4 and 5 (as the case
may be) or that relate to the consummation of the transactions contemplated by
this Agreement

 

 

7.

CONDITIONS PRECEDENT

 

7.1          Conditions to Obligations of the Company. The obligations of the
Company to consummate the transactions contemplated by this Agreement are
subject to the satisfaction on or before the date of Closing of the following
conditions, unless waived by the Company:

 

(a)          Representations and Warranties of JF. The representations and
warranties of JF and set forth herein shall be true and correct in all material
respects as of the date of this Agreement and on the date of the Closing.

 

(b)          Additional Closing Documents. The Company shall have received such
other documents and instruments as are required to be delivered pursuant to the
provisions of this Agreement or otherwise reasonably requested by the Company.

 

7.2          Conditions to Obligations of JF. The obligations of JF to
consummate the transactions contemplated by this Agreement are subject to the
satisfaction on or before the date of Closing of the following conditions unless
waived by JF:

 

--------------------------------------------------------------------------------

(a)          Representations and Warranties of the Company. The representations
and warranties of the Company set forth herein shall be true and correct in all
material respects as of the date of this Agreement and on the date of Closing,
and JF and shall have received a certificate signed by an executive officer of
the Company to such effect.

 

(b)          Election of Directors and Officers. JF shall have been elected to
the Board of Directors of the Company.

 

(c)          Additional Closing Documents. JF shall have received the following
documents and instruments:

 

(1)          Certified resolutions of the Company's Board of Directors (a)
authorizing the execution and delivery of this Agreement and the performance by
the Company of its obligations hereunder, (b) electing JF as a director of the
Company effective as of the date of Closing;

 

(2)          A current list of the Company's stockholders certified by the
Company's stock transfer agent; and

 

(3)          Such other documents and instruments as are required to be
delivered pursuant to the provisions of this Agreement or otherwise reasonably
requested by JF.

 

 

9.

SURVIVAL OF REPRESENTATIONS AND WARRANTIES

 

The representations and warranties contained herein shall survive the Closing,
but shall expire on the first anniversary date following the date of Closing,
unless a specific claim in writing with respect to these matters shall have been
made, or any action at law or in equity shall have been commenced or filed
before such anniversary date. Any investigations made by or on behalf of any of
the parties prior to the date of Closing shall not affect any of the parties’
obligations hereunder. Completion of the transactions contemplated herein shall
not be deemed or construed to be a waiver of any right or remedy of any of the
parties.

 

 

10.

TERMINATION

 

10.1       Termination. This Agreement may be terminated at any time prior to
the Closing Date:

 

(a)          by mutual written consent of the Company, the Controlling
Stockholders and JF;

 

(b)          by the Company or the Controlling Stockholders if there has been a
material breach of any representation, warranty, covenant or agreement contained
in this Agreement by JF; or

 

--------------------------------------------------------------------------------

 

(c)          by JF if there has been a material breach of any representation,
warranty, covenant or agreement contained in this Agreement by the Company or
the Controlling Stockholders.

 

10.2       Effect of Termination. Termination of this Agreement in accordance
with Section 11.1 may be effected by written notice from either the Company or
JF, as appropriate, specifying the reasons for termination and shall not subject
the terminating party to any liability for any valid termination.

 

 

11.

MISCELLANEOUS

 

11.1       Further Assurances. From time to time, at the other party's request
and without further consideration, each of the parties will execute and deliver
to the others such documents and take such action as the other party may
reasonably request in order to consummate more effectively the transactions
contemplated hereby.

 

11.2       Payment of Fees and Expenses. If any legal action or any arbitration
or other proceeding is brought for the enforcement of this Agreement, or because
of an alleged dispute, breach, default, or misrepresentation in connection with
any of the provisions of this Agreement, the successful or prevailing party or
parties shall be entitled to recover reasonable attorneys' fees and other costs
incurred in that action or proceeding, in addition to any other relief to which
it or they may be entitled.

 

11.3       Parties in Interest. Except as otherwise expressly provided herein,
all the terms and provisions of this Agreement shall be binding upon, shall
inure to the benefit of and shall be enforceable by the respective heirs,
beneficiaries, personal and legal representatives, successors and assigns of the
parties hereto.

 

11.4       Entire Agreement; Amendments. This Agreement, including the
Schedules, Exhibits and other documents and writings referred to herein or
delivered pursuant hereto, which form a part hereof, contains the entire
understanding of the parties with respect to its subject matter. There are no
restrictions, agreements, promises, warranties, covenants or undertakings other
than those expressly set forth herein or therein. This Agreement supersedes all
prior agreements and understandings between the parties with respect to its
subject matter. This Agreement may be amended only by a written instrument duly
executed by the parties or their respective successors or assigns.

 

11.5       Headings. The section and paragraph headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement.

 

11.6       Pronouns. All pronouns and any variations thereof shall be deemed to
refer to the masculine, feminine or neuter, singular or plural, as the identity
of the person, persons, entity or entities may require.

 

--------------------------------------------------------------------------------

11.7       Counterparts. This Agreement may be executed in several counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.

 

11.8       Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware as they are applied to
contracts executed, delivered and to be performed entirely within such state.

 

11.9       Person. For purposes of this Agreement, the term “Person” shall mean
any individual, corporation, partnership, joint venture or other business
enterprise or entity and any governmental agency, federal, state or local.

 

11.10     Notices. Any and all notices, demands or other communications required
or desired to be given hereunder by any party shall be in writing and shall be
validly given or made to another party if given by personal delivery, telex,
facsimile, telegram or if deposited in the United States mail, certified or
registered, postage prepaid, return receipt requested. If such notice, demand or
other communication is given by personal delivery, telex, facsimile or telegram,
service shall be conclusively deemed made at the time of receipt. If such
notice, demand or other communication is given by mail, such notice shall be
conclusively deemed given forty-eight (48) hours after the deposit thereof in
the United States mail addressed to the party to whom such notice, demand or
other communication is to be given as hereinafter set forth:

 

 

If to JF:

At the address set forth below his name on the signature page of this Agreement.

 

 

If to the Company:

At the address set forth below its name on the signature page of this Agreement.

 

 

If to the Controlling Stockholders:

At the address set forth below their name on the signature page of this
Agreement.

 

 

Copy to:

Frank J Hariton, Esq.

1065 Dobbs Ferry Road

White Plains, NY 10607

 

 

11.11

Payment of Expenses.

 

The Company and JF shall each bear their own fees and expenses (including legal
fees) incurred incident to the preparation and carrying out of the transactions
contemplated herein.

 

 

11.12

Waivers of Conflicts.

 

--------------------------------------------------------------------------------

The parties hereto acknowledge that Frank J Hariton is acting as counsel to the
Company and the Controlling Stockholders in this transaction, but has previously
represented and advised JF. Each of the parties hereto represents that he or it
has discussed the potential for conflict involved herein with independent
counsel and consents to Frank J. Hariton, Esq. representing the Company and the
Controlling Stockholders in connection with this Agreement and waives all
conflict claims against Mr. Hariton.

 

 

12.

APPOINTMENT OF AGENT

 

The Company and the Controlling Stockholders hereby irrevocably constitute and
appoint Frank J. Hariton as their true and lawful attorney (the “Agent”) with
full right and power in their names and stead to take any and all action by and
on behalf of them necessary or desirable to consummate the transactions
contemplated by this Agreement, including without limitation, the right and
power to receive and distribute the Purchase Price upon their written
instruction.

 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
parties hereto as of the date first above written.

 

GD Conference Center, Inc.

 

a Delaware corporation

 

 

By: /s/ Peter Destler, President

 

Name: Peter Destler, President

 

By: /s/ Deborah Destler, Vice President

Name: Deborah Destler, Vice President

 

 

Address:

430 Loma Media Road

 

Santa Barbara, CA 93103

 

 

 

/s/ Peter Destler

 

Peter Destler (367,500 Shares – Certificate 1016)

430 Loma Media Road

Santa Barbara, CA 93103

 

 

/s/ Deborah Destler

 

Deborah Destler (487,500 Shares – Certificate 1013)

2265 South Beverly Glen Blvd. # 502

Los Angeles, CA 90064

 

 

/s/ Jonathan Destler

 

Jonathan Destler (35,000 Shares – Certificate 1015)

2265 South Beverly Glen Blvd. # 502

Los Angeles, CA 90064

 

 

/s/ James Fitzsimons

 

James Fitzsimons

c/o Frank J Hariton, Esq.

1065 Dobbs Ferry Road

 

White Plains, NY 10607

 

 

 